Simmons, C. J.
Where a motion for a new trial was made in term and an order was taken setting the case for a hearing on a particular day thereafter, and on that day another order was taken continuing the case until a named day (being the day on which court opened in another county) “to be heard the first week of court,” and the motion for a new trial and the brief of evidence were riot presented to the judge until the week thereafter, no order having been taken to continue the case, the judge, under the decision made in Atlanta etc. Ry. Co. v. Strickland, 114 Ga. 998, had no jurisdiction to hear or determine the motion. As he assumed jurisdiction and granted a new trial, his judgment must be

Beversed.


*All the Justices concurring, except Lumpkin, P. J., absent.